Citation Nr: 0929812	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  08-37 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1953 to March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined the Veteran had not submitted new and 
material evidence sufficient to reopen his claim of service 
connection for tinnitus.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO denied 
entitlement to service connection for tinnitus.  The Veteran 
did not appeal that decision, and it became final.

2.  Since the March 2004 rating decision, evidence that is 
new, which is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim, has not been received.  


CONCLUSIONS OF LAW

1.  The March 2004 rating decision denying service connection 
for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
tinnitus, and the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in February 2008 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

In addition, the Board notes that the February 2008 notice 
letter addressed all other required notice elements, 
including informing the Veteran of what evidence was required 
to substantiate his claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  The February 2008 
letter also informed the Veteran of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  Thus, the Board concludes that 
all required notice has been given to the Veteran.  Moreover, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Shinseki v. Sanders, supra.   

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO attempted to 
obtain the Veteran's service treatment records (STRs) but was 
informed that the STRs had been destroyed in an accidental 
fire at the National Personnel Records Center in 1973.  In 
the absence of the destroyed STRs, the Board's obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule, is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The RO has obtained the Veteran's post-service private 
medical records, and he was afforded a VA examination in 
February 2009.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Entitlement to service connection for tinnitus was denied in 
a rating decision dated March 2004.  At that time, the RO 
noted that the Veteran's STRs were not of record because they 
were destroyed in the fire at the NPRC.  Nevertheless, the RO 
considered private medical records, dated from June 1995 to 
July 2003, which showed that, in February 2003, the Veteran 
complained of ringing in his ears which he said had persisted 
for approximately 12 years.  

In denying the Veteran's claim, the RO noted that the medical 
evidence showed the Veteran was not diagnosed with tinnitus 
until 45 years after he was discharged from service.  As a 
result, the RO determined there was insufficient evidence to 
show that the Veteran's tinnitus had its onset in service and 
continued to the present time.  The Veteran was informed of 
the RO's decision in March 2004, but he did not appeal the 
RO's determination; therefore, the March 2004 rating decision 
became final.  See 38 U.S.C.A. § 7105.  

The Board notes that, by rating action in April 2009, the RO 
granted service connection for bilateral hearing loss, and 
assigned a disability evaluation of 40 percent from January 
2008.  No issue as to hearing loss is before the Board.

Since the March 2004 rating decision, the new evidence that 
has been submitted in support of this claim includes medical 
records from a firm called the Hearing Zone, dated from 
January 2003 to April 2006.  This evidence consists of 
audiograms dated from January 2003 to April 2006, which show 
the Veteran with severe bilateral hearing loss, as well as a 
cover sheet which reflects that the Veteran has been seen 
approximately 37 times since he was fit for a hearing aid in 
July 2004.  There is no indication that the Veteran 
complained of, or sought treatment for, tinnitus at any time 
from January 2003 to April 2006.  

Although the RO did not reopen the claim, the RO did schedule 
the Veteran for a VA examination in February 2009.  At that 
examination, he reported having significant noise exposure 
during service, with infrequent post-service occupational 
noise exposure.  He also reported constant, bilateral 
tinnitus, but said he was unsure of its onset, reporting that 
it began a long time ago.  The VA examiner reviewed the 
claims file and noted the Veteran complained of tinnitus in 
February 2000.  As to etiology, the VA examiner noted that it 
is not possible to determine the etiology of tinnitus using 
current clinical technologies, but that the etiology is 
typically inferred from the patient history.  The VA examiner 
noted the Veteran was unsure of the onset of his tinnitus and 
opined that, given the onset of tinnitus 45 years after 
service, it is not likely that the Veteran's tinnitus is the 
result of his military noise exposure.  

Since the March 2004 rating decision, the Veteran's 
representative has also submitted written arguments in 
support of the claim.  The representative argued that the 
Veteran's DD Form 214 reflects that he served for two years 
in an infantry regiment, which could have caused high levels 
of noise trauma.  The representative further argued that the 
Veteran's lay testimony should be accepted as competent 
evidence of a diagnosis of tinnitus.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
representative also argued that service connection should be 
granted when an examiner is unable to differentiate between 
symptomatology attributed to a non-service connected 
disability and a service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In evaluating the ultimate merit of this claim, the Board 
finds that, while the evidence submitted since the March 2004 
rating decision is new, in that it was not of record at the 
time of the previous decision, the newly submitted evidence 
is not considered material because it does not raise a 
reasonable possibility of substantiating the claim.  

With respect to the medical records from the Hearing Zone, 
the Board notes that this evidence only shows treatment for 
hearing loss, with no indication that the Veteran sought or 
complained of ringing in his ears during such treatment.  
Therefore, this evidence does not assist the Veteran in 
establishing that his tinnitus began in service or has 
persisted since service.  

With respect to the February 2009 VA examination, the Board 
notes the Veteran was unable to provide the date on which his 
tinnitus disability had its onset.  However, the examiner 
noted that a February 2000 medical record contained 
complaints of tinnitus.  Based upon the Veteran's inability 
to provide a date of onset and the medical evidence showing a 
45-year gap between his military service and the first 
complaint of tinnitus, the examiner determined it is not 
likely that the Veteran's tinnitus is related to his military 
service.  As a result, this evidence does not assist the 
Veteran in establishing that his tinnitus began in service 
and has persisted since service, or is otherwise related to 
his military service.  

The Board does note that the February 2009 VA examiner stated 
that the February 2000 medical record reflects that the 
Veteran reported that his tinnitus had persisted for five 
days, and was on the Veteran's right side.  The Board also 
notes that this characterization of the February 2000 medical 
record is not accurate, because the medical record reflects 
that the Veteran reported having bilateral tinnitus for 
approximately 12 years.  To the extent that the 
mischaracterization of the February 2000 medical record 
affects the probativeness of the examiner's conclusion, the 
Board finds the conclusion to be of lessened probative value.  
Nevertheless, the Board finds the February 2009 VA 
examination was gratuitous because the Veteran had not 
submitted new and material evidence to reopen the claim 
and/or warrant the scheduling of a VA examination.  
Therefore, the Board finds a remand is not necessary to 
obtain an additional VA opinion, and the February 2000 VA 
examination report is insufficient to reopen the claim of 
service connection for tinnitus.  

With respect to the Veteran's representative's arguments, the 
Board notes that, even if we were to concede the Veteran's 
military noise exposure and to accept his report of ringing 
in his ears as competent evidence of a diagnosis of tinnitus, 
the Veteran has not provided any lay or medical evidence 
which shows he has suffered from tinnitus since separation 
from service in March 1955, or at any time proximate to his 
military service.  At best, the evidence shows he began 
having tinnitus in 1988, which is more than 30 years after he 
was separated from service.  See February 2000 private 
medical record.  In sum, the Board finds the Veteran's report 
of military noise exposure and report of tinnitus, accepted 
as a competent diagnosis of tinnitus, does not assist him in 
reopening his claim because he has not provided evidence 
which shows his tinnitus began in service or has persisted 
since.  

The Board has considered the representative's argument that 
the Mittleider case is relevant to this appeal.  See 
Mittleider, supra.  However, that precedent is not applicable 
because the Veteran has not submitted, or identified, any 
medical evidence which shows a medical professional was 
unable to determine whether the Veteran's symptomatology is 
due to a service-connected disability, as opposed to a non-
service-connected disability.  

In summary, the Board finds the Veteran has not submitted any 
evidence which shows his tinnitus began during military 
service or has persisted since service to the present time.  
Instead, the evidence shows the Veteran complained of 
tinnitus 45 years after he was separated from service, and 
reported that his tinnitus had begun 12 years before, in 
1988.  The Board does not doubt the Veteran sincerely 
believes service connection is warranted for tinnitus; 
however, he was unable to provide lay or medical evidence 
showing his tinnitus disability began in service or has 
persisted since service, and there is no medical evidence of 
record which establishes that his tinnitus disability is 
related to military service.  

Therefore, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for tinnitus.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, we must conclude that no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for tinnitus is not reopened, 
and the appeal is accordingly denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


